STONE, C. J.
It is not disputed in this case, and is clearly proved, that at the time Mrs. Cornelia J. Cochran sold and conveyed the mule in controversy to Foy, the plaintiff in this action, Mrs. Willie P. Cochran, the defendant, had the mule in possession, claiming to be the owner thereof,
*355This being the case, no matter what right or title Mrs. Cornelia J. may have held, she could not convey to Foy any right which would maintain this action. A right to sue for property adversely held, can not be the subject of legal transfer.- — Huddleston v. Huey, 73 Ala. 215; 1 Brick. Dig. 52, § 44.
The principle announced above renders the consideration of all other questions unnecessary, as under no circumstances can the plaintiff maintain this suit.
Affirmed.